Case 8:19-cv-00886-DOC-JDE Document 37 Filed 08/08/19 Page 1 of 2 Page ID #:404



   1 John van Loben Sels (Bar. No. 201354)
     Jennifer J. Shih (Bar No. 276225)
   2 FISH IP LAW, LLP
     2603 Main Street, Suite 1000
   3 Irvine, CA 92614-4271
     Telephone: (949) 943-8300
   4 Facsimile: (949) 943-8358
     Email: jvanlobensels@fishiplaw.com
   5 Email: jshih@fishiplaw.com
   6 Attorneys for Plaintiff, Bird-B-Gone, Inc.
   7
     CALLAHAN & BLAINE, APLC
   8 David J. Darnell (SBN 210166)
     ddarnell@callahan-law.com
   9 James M. Sabovich (SBN 218488)
     jsabovich@callahan-law.com
  10 3 Hutton Centre Drive, Ninth Floor
     Santa Ana, California 92707
  11 Telephone: (714) 241-4444
     Facsimile: (714) 241-4445
  12
     Attorneys for Defendants FLOCK FREE BIRD
  13 CONTROL SYSTEMS AND SERVICES, LLC,
     THOMAS KAPS and PAUL ROSARIO
  14
                          UNITED STATES DISTRICT COURT
  15
                        CENTRAL DISTRICT OF CALIFORNIA
  16
  17
       BIRD-B-GONE, INC., a California            CASE NO. 8:19-cv-00886-DOC-JDE
  18   corporation,
                                                  Judge:     Hon. David O. Carter
  19                      Plaintiff,
                                                  NOTICE OF SETTLEMENT OF
  20         v.                                   ENTIRE ACTION
  21   FLOCK FREE BIRD CONTROL
       SYSTEMS AND SERVICES, LLC,
  22   a New Jersey corporation;
       THOMAS KAPS, an individual; and            Complaint Filed: May 10, 2019
  23   PAUL ROSARIO, an individual;               Trial Date:      TBD
       and DOES 1 through 10,
  24
                          Defendants.
  25
  26
  27
  28


                            Notice of Settlement of Entire Action
Case 8:19-cv-00886-DOC-JDE Document 37 Filed 08/08/19 Page 2 of 2 Page ID #:405



   1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
   2 RECORD:
   3         Pursuant to the Court’s Order, Dkt. 36, PLEASE TAKE NOTICE that this
   4 action has been settled in its entirety. The Parties request that the court stay this
   5 matter sixty (60) days to allow for execution of settlement agreements, payment of
   6 settlement monies and dismissal of the entire action, including all parties and all
   7 causes of action.
   8
   9   Dated: August 8, 2019                 CALLAHAN & BLAINE, APLC
  10
                                             By: /s/ James M. Sabovich
  11                                             David J. Darnell
                                                 James M. Sabovich
  12                                             Attorneys for Defendants FLOCK FREE
                                                 BIRD CONTROL SYSTEMS AND
  13                                             SERVICES, LLC, THOMAS KAPS and
                                                 PAUL ROSARIO
  14
  15
  16 Dated: August 8, 2019                    Fish IP Law, LLP
  17                                          By: /s/ John van Loben Sels
  18                                               John van Loben Sels
                                                   Jennifer J. Shih
  19
                                                   Attorneys for Plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
                              Notice of Settlement of Entire Action
